Citation Nr: 0301584	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
service connection for the cause of the veteran's death.  
Entitlement to Dependency and Indemnity Compensation, 
Death Pension, and accrued benefits were denied in the 
cover letters to the rating decisions.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he 
died in January 1993 of an
acute myocardial infarction; a condition contributing to 
the death was carcinoma of the prostate gland.  

2. At the time of the veteran's death, service connection 
was in effect for a dental condition.  

3. The evidence does not show that the veteran's 
cardiovascular disease and
carcinoma of the prostate gland developed during service 
or within one year from his discharge from service.


CONCLUSION OF LAW

A disorder causing or contributing to death, including 
acute myocardial infarction and carcinoma of the prostate 
gland, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.312, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim 
and the reasons the claim was denied.  In correspondence 
dated in May 2001, the RO provided the appellant with 
notice of the VCAA and VA's duties thereunder.  The RO 
advised the appellant of what the evidence must show to 
establish entitlement to service-connected death benefits, 
what information or evidence was needed from her, what she 
could do to help with her claim, and what evidence the RO 
had requested and obtained.  The appellant responded and 
submitted private medical records from several health care 
providers.  The RO also provided the appellant with a copy 
of the October and December 2001 rating decisions as well 
as the February 2002 Statement of the Case and February 
2002 Supplemental Statement of the Case.  

The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The RO requested and obtained the veteran's service 
medical records and the veteran's death certificate.  The 
Board notes that in December 2002, the appellant withdrew 
her request for a travel board hearing before a Member of 
the Board.  The appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the appellant in developing the facts pertinent to her 
claim.  Moreover, VA has fully discharged its duty to 
notify the claimant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

The appellant contends that the veteran's cause of death 
should be service-connected because the veteran was 
consistently treated for his heart problems throughout 
service and immediately after service until his death.  
She maintains that he entered service with an irregular 
heartbeat.  She also maintains that she was informed that 
the veteran also had prostrate problems while on active 
duty. 

The Certificate of Death shows that the veteran died on 
January [redacted], 1993.  The listed immediate cause of death was 
acute myocardial infarction.  The other noted significant 
condition contributing to the death, but not resulting in 
the underlying cause was carcinoma of the prostate gland.  

The veteran's service induction examination report shows 
that the veteran's cardiovascular system and chest x-ray 
were clinically evaluated as normal.  A physical 
examination of the genitourinary system only revealed a 
mild left varicocele, not considered disabling.  A Report 
of Physical Examination dated in April 1945 shows that the 
veteran's cardiovascular system, chest x-ray, and 
genitourinary system were clinically evaluated as normal.  
A Report of Physical Examination dated in December 1945, 
just prior to the veteran's release from service, shows 
that the veteran's cardiovascular system, chest x-ray, and 
genitourinary system were also clinically evaluated as 
normal. 

The earliest post-service medical records are dated in 
June 1963 from Bethesda Hospital which show that the 
veteran was hospitalized for a bilateral inguinal hernia.  
Records dated from July to August 1968 show that the 
veteran was admitted for complaints of severe chest pain, 
although the final diagnosis was upper respiratory 
infection with possible pneumonia complicated by multiple 
pulmonary emboli, secondary to thrombophlebitis of right 
femoral and right iliac veins.  These records also show 
that the veteran provided a history that he had always 
been in good health.  He related that he was advised that 
he had a nervous stomach in 1958 and he reported that he 
had a bilateral inguinal herniorrhaphy.  The veteran 
reported no heart-related problems.  

The earliest post-service medical records significant for 
heart-related problems and carcinoma of the prostate gland 
date in September 1987 from Our Lady Bellefonte Hospital.   
Records from this facility show that over the period from 
September 1987 to January 1993 the veteran was either 
treated for or noted to have a history of a number of 
disorders, including coronary artery disease with angina, 
chronic atrial fibrillation, arteriosclerotic 
cardiovascular disease, chronic interstitial disease 
(chest), adenocarcinoma of the prostrate with bone 
metastasis, recurrent thrombophlebitis with history of 
pulmonary embolus, acute bilateral pneumonia, iron 
deficiency anemia, hypertension, internal and external 
hemorrhoidal varices, hematuria, right femoral popliteal 
bypass graft, chronic lymphocytic leukemia, and severe 
bilateral lower extremity venous insufficiency.  Private 
medical records from St. Mary's Hospital dated from 
February 1989 to March 1989 also note treatment  for 
atherosclerotic peripheral vascular disease, subacute 
occlusion of the right superficial femoral artery, chronic 
venous stasis, chronic lymphocytic leukemia, and carcinoma 
of the prostrate.  These records note a history of 
pulmonary embolus from 24 years earlier, which 
approximately coincides with the treatment records from 
Bethesda. 

Thus, the service medical records and private medical 
records show that the veteran did not receive treatment 
for the conditions that caused and contributed to his 
death until several years following military service.  
Despite the appellant's contentions, 
there is no evidence to show that the veteran complained 
of heart-related problems or developed cardiovascular 
disease or cancer of the prostate gland during service or 
within one year from his discharge from service.
 
ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

